Per curiam.
Respondent John Kirby has petitioned for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon his admissions of fact and conduct in violation of Standard Nos. 4, 21, 22, 23, 44, 61, 63, 65 and 68 of State Bar of Georgia Rule 4-102.
Respondent, in his petition, requests that this Court accept his voluntary surrender of his license to practice law.
In light of the above and in view of the recommendation of the Review Panel that Respondent be allowed to surrender his license to practice law, it is directed that he be allowed to surrender his license. Before any reinstatement petition is granted, he must comply with the reinstatement rules of the State Bar of Georgia in effect at such time.
*448Decided September 29, 1989.
William P. Smith III, General Counsel State Bar, Paul B. Cohen, Assistant General Counsel State Bar, for State Bar of Georgia.
Application for voluntary surrender of license is granted.

All the Justices concur.